Mr. Justice Lawrence delivered the opinion of the Court: This was an action brought by Mary Mict against Sophia Peltier and John Peltier, her husband, for slander by the said Sophia, in charging the plaintiff with fornication. The speaking of the words was proven, and the jury found a verdict for the plaintiff, upon which the court rendered judgment. The defendants -bring the record to this court, and allege as a ground for reversal, that the plaintiff did not show she was an unmarried woman. It is true, this was not formally proven, hut no question was made in regard to it upon the trial, and facts Were proven from which the jury had the right to infer it. The plaintiff was constantly called Mary Mict hy the witnesses, and she was spoken of as the daughter of John Mict, and as being only thirteen years old. We can not reverse the judgment on the ground that the verdict was unsupported hy the evidence, merely because the jury, from these circumstances, found that the plaintiff was unmarried, and that the offensive words proven to have been spoken, were a charge of fornication, as averred in the declaration. It is objected that the court erred in admitting evidence of the occupation and pecuniary condition of the plaintiff and her father. But in actions of this sort, the plaintiff is always permitted to prove his condition in life, as bearing on the question of damages. 1 Hilliard on Torts, 446. The judgment must be affirmed. Judgment affirmed.